       Case 6:19-cv-00114-FJS-TWD Document 21 Filed 04/02/20 Page 1 of 6



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
                                                   :
Gary Palmer,                                       :
                                                     Civil Action No.: 6:19-cv-00114-FJS-TWD
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
Simon's Agency, Inc.; and DOES 1-10,               :
                                                     FIRST AMENDED COMPLAINT
inclusive,                                         :
                                                   :
                        Defendants.                :
                                                   :

        For this First Amended Complaint, Plaintiff, Gary Palmer, by undersigned counsel, states

as follows:

                                         JURISDICTION

        1.      This action arises out of Defendants’ repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the invasions of Plaintiff’s

personal privacy by Defendants and their agents in their illegal efforts to collect a consumer debt.

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        3.      Plaintiff, Gary Palmer (“Plaintiff”), is an adult individual residing in Clinton, New

York, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        4.      Defendant Simon's Agency, Inc. (“SAI”), is a New York business entity with an

address of 4963 Wintersweet Drive, Liverpool, New York 13088, operating as a collection

agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).

        5.      Does 1-10 (the “Collectors”) are individual collectors employed by SAI and

whose identities are currently unknown to Plaintiff. One or more of the Collectors may be joined
       Case 6:19-cv-00114-FJS-TWD Document 21 Filed 04/02/20 Page 2 of 6



as parties once their identities are disclosed through discovery.

       6.      SAI at all times acted by and through one or more of the Collectors.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

A. The Debt

       7.      Plaintiff allegedly incurred a financial obligation for medical services rendered

(the “Debt”) by a medical services provider, the original creditor (the “Creditor”).

       8.      The Debt arose from medical services provided by the Creditor, and as such were

primarily for family, personal or household purposes and which meets the definition of a “debt”

under 15 U.S.C. § 1692a(5).

       9.      Plaintiff allegedly defaulted on the Debt.

       10.     Subsequently, the Debt was assigned or transferred to SAI for collection, or SAI

was employed by the Creditor to collect the Debt.

       11.     SAI is engaged in the business of collecting debts owed to its clients and, as such,

regularly collects or attempts to collect debts owed or due or asserted to be owed or due to

another.

       12.     Specifically, SAI represents on its website that it “has a proven 50-year track

record of client satisfaction by leveraging state-of-the-art technology, one-on-one client relations

and the vast experience of our management team and multi-lingual collections staff to recover

our clients’ outstanding receivables.” (https://www.simonsagency.com/about/, last visited April

23, 2019).

       13.     Defendants attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B. SAI Engages in Harassment and Abusive Tactics

       14.     In late-summer or early-fall 2018, SAI began contacting Plaintiff in an attempt to
                                                  2
       Case 6:19-cv-00114-FJS-TWD Document 21 Filed 04/02/20 Page 3 of 6



collect the Debt.

       15.     SAI called plaintiff one or two times every day or almost every day.

       16.     When SAI placed calls to Plaintiff, he heard a prerecorded message instructing

him that the call was an attempt to collect a debt and to dial “one” to confirm his identity.

However, after Plaintiff dialed “one,” the call would disconnect.

       17.     On at least two occasions, Plaintiff returned SAI’s call, spoke with a SAI

representative and requested that SAI send him written notification detailing the alleged Debt it

was attempting to collect.

       18.     SAI never sent Plaintiff the requested writing.

       19.     Plaintiff additionally informed SAI that he had enrolled in a “hardship program”

with the Creditor, pursuant to which Plaintiff was to pay off the alleged Debt in installment

payments, and that Plaintiff was not in default on any of those payments.

       20.     Upon information and belief, SAI never verified with the Creditor whether

Plaintiff had enrolled in the “hardship program” or whether Plaintiff was in default on any

installment payments thereunder and, instead, continued to call Plaintiff in an attempt to collect

the Debt.

       21.     On or around October 19, 2018, Plaintiff sent a written request through SAI’s

website that SAI cease calling him and, instead, only correspond with him via mail.

       22.     Despite Plaintiff’s written request, SAI continued to place at least thirty (30) calls

to Plaintiff over a three- to four-week period.

       23.     On those calls, Plaintiff heard the same the same prerecorded message instructing

him that the call was an attempt to collect a debt and to dial “one” to confirm his identity. As

such, the calls were not (1) to advise Plaintiff that SAI’s further efforts are being terminated, (2)



                                                  3
       Case 6:19-cv-00114-FJS-TWD Document 21 Filed 04/02/20 Page 4 of 6



to notify Plaintiff that SAI or the Creditor may invoke specified remedies which are ordinarily

invoked by such debt collector or creditor, or (3) to notify Plaintiff that SAI or the Creditor

intended to invoke a specified remedy.

C. Plaintiff Suffered Actual Damages

       24.     Plaintiff has suffered and continues to suffer actual damages as a result of

Defendants’ unlawful conduct.

       25.     As a direct consequence of Defendants’ acts, practices and conduct, Plaintiff

suffered and continues to suffer from humiliation, anger, anxiety, emotional distress, fear,

frustration and embarrassment.

                                   COUNT I
                  VIOLATIONS OF THE FDCPA - 15 U.S.C. § 1692, et seq.

       26.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       27.     Defendants’ conduct violated 15 U.S.C. § 1692c(c) in that Defendants contacted

Plaintiff after having received written notification from Plaintiff to cease communication.

       28.     Defendants’ conduct violated 15 U.S.C. § 1692d in that Defendants engaged in

behavior the natural consequence of which was to harass, oppress, or abuse Plaintiff in

connection with the collection of a debt.

       29.     Defendants’ conduct violated 15 U.S.C. § 1692d(5) in that Defendants caused a

phone to ring repeatedly and engaged Plaintiff in telephone conversations, with the intent to

annoy and harass.

       30.     Defendants’ conduct violated 15 U.S.C. § 1692f in that Defendants used unfair

and unconscionable means to collect a debt in that it (1) attempted to collect a debt which

Plaintiff had agreed with the Creditor to pay in installments under the Creditor’s “hardship


                                                  4
      Case 6:19-cv-00114-FJS-TWD Document 21 Filed 04/02/20 Page 5 of 6



program,” and Plaintiff was not in default on any of those installment payments, and (2) failed to

verify with the Creditor whether Plaintiff had enrolled in the “hardship program” and whether

Plaintiff was in default on any payments thereunder.

       31.     The foregoing acts and omissions of Defendants constitute numerous and multiple

violations of the FDCPA.

       32.     Plaintiff is entitled to damages as a result of Defendants’ violations.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays that judgment be awarded in Plaintiff’s

favor and against Defendants as follows:

               1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

               2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);

               3. The costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

       § 1692k(a)(3);

               4. Punitive damages in such amount as is found appropriate; and

               5. Such other and further relief as may be just and proper.

                       TRIAL BY JURY DEMANDED ON ALL COUNTS

Dated: April 2, 2020
                                              Respectfully submitted,

                                              By:/s/ Sergei Lemberg

                                              Sergei Lemberg (SL 6331)
                                              LEMBERG LAW, L.L.C.
                                              43 Danbury Road, 3rd Floor
                                              Stamford, CT 06905
                                              Telephone: (203) 653-2250
                                              Facsimile: (203) 653-3424
                                              Attorneys for Plaintiff




                                                 5
      Case 6:19-cv-00114-FJS-TWD Document 21 Filed 04/02/20 Page 6 of 6




                               CERTIFICATE OF SERVICE

       I hereby certify that on April 2, 2020, a true and correct copy of the foregoing Amended

Complaint was served electronically via Electronic Document Filing System (ECF) and that the

document is available on the ECF system.

                                                    /s/ Sergei Lemberg
                                                   Sergei Lemberg




                                               6
